Citation Nr: 0700469	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluated for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to May 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU) is addressed in the Remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by depression, anxiety, and irritability, but not 
by suicidal ideation, abnormal speech, impaired impulse 
control, spatial disorientation, neglect of personal hygiene, 
or inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for an increased evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claim, a letter dated in July 2002 satisfied the duty to 
notify provisions; additional letters were sent in October 
2003, July 2005, and December 2005.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The veteran was also accorded a VA examination in 
May 2004.  38 C.F.R. § 3.159(c) (4).  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection for PTSD was granted by a rating decision 
dated in May 1998, effective April 21, 1997, and a 30 percent 
disability rating assigned as of that date under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Consequent to an April 2001 Board decision, the evaluation 
was increased to 50 percent disabling, also effective April 
21, 1997.  The currently assigned 50 percent disabling 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 70 percent disabling evaluation is warranted when the 
evidence demonstrates occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; inability to establish and 
maintain effective relationships.  Id. 

In this case, the evidence does not support an evaluation in 
excess of 50 percent disabling for PTSD.  Throughout the 
evidence of record, the veteran was never noted to be 
disoriented to time or place.  He reported memory loss of 
recent events only on one occasion, in October 2004.  There 
is no evidence that the veteran ever experienced remote 
memory impairment, or any indication of speech impairment.  
The May 2004 VA examination report, as well as VA treatment 
reports between July 2002 and September 2005 consistently 
note that the veteran was cooperative during evaluations, did 
not experience delusions or hallucinations, and did not have 
suicidal or homicidal ideations.  He has not exhibited 
inappropriate behavior, and has displayed no evidence of, nor 
reported engaging in, obsessional rituals.  Appropriate 
grooming and hygiene were noted on all evaluations of record.  

The veteran's global assessment of functioning (GAF) scores 
also support the continuation of a 50 percent evaluation.  A 
GAF score of 51 to 60 indicates moderate symptoms, such as 
flat affect and circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as few friends, conflicts with peers 
or coworkers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  A GAF score of 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  Id.  
During the May 2004 VA examination, and in VA treatment 
records dated in July 2002 and September 2002, the veteran 
was noted to have a GAF score of 55.  However, beginning in 
January 2003, the veteran's GAF scores ranged from 60 to 65, 
and no score below 65 has been assigned since May 2005.  
Thus, it is apparent that during the appeal period, the 
veteran's overall functioning improved to the degree that he 
experienced only mild to moderate sympatomatology.

To that end, there is little evidence that the veteran has 
more than minor impairment in social functioning.  Despite 
some significant social stressors, to include an invalid 
sister-in-law, an incarcerated son, and an ankle injury which 
severely limited the veteran's mobility for 3 months, the 
record overwhelmingly reflects that the veteran maintained a 
good relationship with his wife, with whom he has been for 20 
years, as well as working with her to adopt their two foster 
children, and improving his relationship with his son.  
Additionally, the veteran noted that he engaged in fishing as 
a hobby.  The Board recognizes that the veteran reported 
having few significant social relationships outside of those 
described above, and difficulty maintaining the ones that he 
currently has.  However, the social impairment evident in the 
record does not show that the veteran was unable to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

Although the veteran's employment status can be described as 
intermittent, the evidence does not show that this 
inconsistency is due solely or primarily to his PTSD 
symptomatology.  The May 2004 VA examination noted that he 
quit his job after his 1997 hip surgery, but then experienced 
increased irritability that made him less interested in 
seeking employment.  Additionally, a May 2005 VA treatment 
record noted that the veteran precipitously quit a new job in 
March 2005 after a few days because he thought they wanted 
him to work overtime.  However, the Board notes that the 
veteran is in receipt of Social Security Administration (SSA) 
disability benefits which began following his hip surgery in 
1997, and the veteran noted during his May 2004 VA 
examination that he had been medically advised not to work on 
that basis.  Additionally, a January 2003 VA treatment record 
noted that the veteran had to quit his job at a factory 
because it required him to stand for long periods, causing 
significant pain to his feet and legs; a September 2003 VA 
treatment record noted that the veteran wanted to work, but 
was afraid to lose his SSA disability benefits; and during 
the July 2005 VA peripheral nerves examination, the veteran 
noted that he was forced to quit his security guard job, 
which he had been at since November 2004, because he had a 
"mini-stroke."  Ultimately, although the record documents 
that the veteran has PTSD symptomatology which affects his 
occupational functioning, the Board concludes that it does 
not rise to the level required for a rating in excess of the 
50 percent currently assigned.

The veteran reports experiencing depression, anxiety, 
irritability, and nightmares.  However, the criteria for a 
rating in excess of that currently assigned requires a 
finding of occupational and social impairment, with 
deficiencies clearly affecting the veteran's spheres of work, 
school, or family relations, and his judgment, thinking, or 
mood.  There is no evidence that the veteran's judgment, 
thinking, or mood have ever been deficient; the VA 
examinations consistently show excellent judgment, normal 
thought process, and mostly euthymic moods.  As noted above, 
the veteran continues to have a good relationship with his 
foster children, his wife, with whom he has been in a 
relationship for 20 years, and his son, with whom he is 
actively working on improving his relationship.  As to the 
veteran's depression, anxiety, and irritability, the VA 
treatment records show that these symptoms improved with 
continued psychiatric treatment, and the currently assigned 
rating provides for the disturbances in motivation and mood 
he experiences.  

Overall, the VA outpatient treatment records from September 
2002 forward note that while the veteran's successful 
maintenance of a medication regimen had not eliminated his 
PTSD symptomatology, it had allowed him a new level of 
control over the symptoms and enabled him to cope better when 
they did occur.  As such, manifestations of the veteran's 
PTSD do not show impairment of occupational and social 
functioning consistent with a rating greater than that 
currently assigned.  

The medical evidence of record does not show that the 
veteran's PTSD has resulted in occupational and social 
impairment in most areas of his life.  Specifically, the 
veteran's judgment and thinking have not been shown to be 
impaired, and his family relations, particularly with his 
wife, foster children, and son, are consistently good and 
noted to have improved over the course of the appeal period.  
It has also been shown that any occupational impairment 
demonstrated was primarily the result of his nonservice-
connected disabilities, and not that of his PTSD.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for PTSD.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.   See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for PTSD is denied.


REMAND

The veteran claims entitlement to TDIU, based on his service-
connected disabilities, to include PTSD, evaluated as 50 
percent disabling; diabetes mellitus, type II, with diabetic 
neuropathy of the left upper extremity, evaluated as 20 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; peripheral neuropathy of the right upper 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy of the right lower extremity, evaluated as 10 
percent disabling; peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling; bilateral 
hearing loss, evaluated as noncompensable; and erectile 
dysfunction, evaluated as noncompensable.  Therefore, his 
combined disability evaluation is 80 percent disabling.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his or her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).  Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the retaining of gainful employment.  A total 
disability rating may be assigned, where the schedular rating 
is less than total, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In this case, the 
veteran's service-connected disabilities, to include PTSD 
evaluated as 50 percent disabling, merit a combined 
evaluation of 80 percent disabling.  Therefore, the veteran 
meets the schedular criteria stated in 38 C.F.R. § 4.16(a).

However, an award of TDIU also requires that the evidence of 
record show that the veteran is unemployable solely due to 
his service-connected disabilities.  VA assistance in 
developing a claim includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (d); 38 C.F.R. §§ 3.159(c) (4), 4.16(b).  
Presently, the record does not include sufficient medical 
evidence to adjudicate the claim for TDIU.  See 38 C.F.R. § 
5103A.

In adjudicating a claim for TDIU, VA may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disability does not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, affect the veteran's service-connected 
disability has on his ability to work.  Friscia, 7 Vet. App. 
at 297; see also Beaty, 6 Vet. App. at 538.  Although the May 
2004 VA examination report notes that the veteran was unable 
to maintain employment due to his physical and psychiatric 
conditions, there is no medical opinion of record which 
discussed the impact of only the veteran's service-connected 
disabilities.  For example, the Board notes that the June 
1998 SSA decision found the veteran to be unemployable due 
primarily to his hip disorder, a disability which is not 
service-connected, and therefore, cannot be considered in a 
VA evaluation of unemployability.  38 C.F.R. § 4.16(b).  
Hence, the RO must obtain a medical opinion as to whether the 
veteran's service-connected disabilities, alone and not in 
concert with any nonservice-connected disabilities render him 
unable to obtain or retain substantially gainful employment.  
Id.; see 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(b).  

Accordingly, the case is remanded for the following actions:

1.  The RO must schedule the veteran for a 
VA examination to determine the impact 
that his service-connected disabilities, 
to include PTSD, diabetes mellitus, 
tinnitus, peripheral neuropathy of the 
right upper extremity, peripheral 
neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower 
extremity, bilateral hearing loss, and 
erectile dysfunction, have on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file and a copy 
of this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the requested study.  The 
examiner must elicit from the veteran, and 
record for clinical purposes, a full work 
and educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether the 
veteran is unable to obtain or retain 
employment due only to his service-
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  
The report must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable.


3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After the 
veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


